DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, 15-16, 20-22, 25-27, 29, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 3,789,311) in view of Shibasaki et al. (US 5,189,795; herein “Shibasaki”), Kuo et al. (US 2015/0280109; herein “Kuo”).
Regarding claim 1, Masuda discloses in Fig. 11 (including similar features described in accordance with Fig. 1) and related text a magneto-electric transducer comprising: 
a magnetic sensitive layer (1, see col. 2 line 20; see also col. 2 lines 32-35); 
at least two input terminals (21 and 21’, see col. 2 lines 24-36) and at least two output terminals (31 and 31', see col. 2 lines 25-27), which are electrically connected to the magnetic sensitive layer,
wherein the magnetic sensitive layer includes an input side region (at least a portion of region extending between and under 2 and 2’, see col. 2 lines 18-19) extending in a first direction and an output side region (at least a portion of the region extending between and under 3 and 3’, see col. 2 lines 2-22) extending in a second direction crossing the first direction, when viewed in a plan view, a width of the magnetic sensitive layer (1) at the output side region (e.g. at portion adjacent to 3/3’) being narrower than a width of the magnetic sensitive layer at the input side region (e.g. at widest portion of 1 between 2 and 2’),

a first portion and a second portion that are formed to extend in the first direction; and
a third portion and a fourth portion that are each in a substantially rectangular shape, and are coupled to the first portion and the second portion, respectively,
wherein the output side region includes:
a fifth portion and a sixth portion that are formed to extend in the second direction; and
a seventh portion and an eighth portion that are each in a substantially rectangular shape, and are coupled to the fifth portion and the sixth portion, respectively (see annotated Fig. 11 below for one example interpretation of first through eighth portions; note that “portion” is interpreted as “a part of a whole”),
wherein the fifth portion and the sixth portion of the output side region are configured to be asymmetrical with respect to an arrangement of the input side region (see annotated Fig. 11),
wherein a center line of the fifth portion of the output side region and a center line of the sixth portion of the output side region when viewed in the second direction deviate from each other in the first direction (see annotated Fig. 11),

    PNG
    media_image1.png
    367
    933
    media_image1.png
    Greyscale

Annotated Fig. 11

Masuda does not disclose
a rectangular substrate;
the magnetic sensitive layer formed on the rectangular substrate
a cap layer formed on the magnetic sensitive layer; and
the input side region extending diagonally with respect to the rectangular substrate and the output side region extending diagonally with respect to the rectangular substrate in a second direction crossing the first direction, when viewed in a plan view,
wherein the third portion of the input side region includes a first recess portion that is in a substantially rectangular shape and is filled with a bottom portion of one of the at least two input terminals, which is formed to penetrate the cap layer,
wherein the bottom portion of the one of the at least two input terminals in the first recess portion has a diagonal width in the second direction that is larger 
wherein the seventh portion of the output side region includes a second recess portion that is in a substantially rectangular shape and is filled with a bottom portion of one of the at least two output terminals, which is formed to penetrate the cap layer, and 
wherein the bottom portion of the one of the at least two output terminals in the second recess portion has a diagonal width in the first direction that is larger than a width of the fifth portion of the output side region in the first direction, when viewed in the plan view.
In the same field of endeavor, Shibasaki teaches in Fig. 1A-B, 12A and related text a magneto-electric transducer comprising
a rectangular substrate (1, see col. 11 lines 8-9);
the magnetic sensitive layer  (2, see col. 11 lines 9-10) formed on the rectangular substrate
the input side region extending diagonally with respect to the rectangular substrate and the output side region extending diagonally with respect to the rectangular substrate in a second direction crossing the first direction, when viewed in a plan view (see Fig. 12A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuda by having a substrate and the magnetic sensitive layer formed on the substrate, as taught by Shibasaki, in order to allow for epitaxial growth of the magnetic sensitive layer (see Shibasaki col. 11 lines 51-62) and achieve a device with improved device characteristics, such as reduced temperature dependence (see col. 1 lines 7-14) and able to be packaged and integrated with other circuit elements (see col. 12 line 49-50).

a cap layer (300, see [0032]) formed on the magnetic sensitive layer (200, see [0034]); and
wherein the third portion of the input side region (region of one input terminal E1/E2, see [0036]) includes a first recess portion (340a, see [0035]) that is in a substantially rectangular shape and is filled with a bottom portion of one of the at least two input terminals (E1/E2), which is formed to penetrate the cap layer (300),
wherein the seventh portion of the output side region (region of one output terminal Ed1/Ed2, see [0037]) includes a second recess portion (340b, see [0035]) that is in a substantially rectangular shape and is filled with a bottom portion of one of the at least two output terminals (Ed1/Ed2), which is formed to penetrate the cap layer (see [0037]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuda by having a cap layer formed on the magnetic sensitive layer, and having recess portions of rectangular shape and being filled with the input/output terminals and penetrating the cap layer, as taught by Kuo, in order to provide protection to the semiconductor layer and isolation between electrodes. The claimed limitations “wherein the bottom portion of the one of the at least two input terminals in the first recess portion has a diagonal width in the second direction that is larger than a width of the first portion of the input side region in the second direction, when viewed in the plan view,” and “wherein the bottom portion of the one of the at least two output terminals in the second recess portion has a diagonal width in the first direction that is larger than a width of the fifth portion of the output side region in the first direction, when viewed in the plan view,” are therefore taught by the combination of recess 
Regarding claim 9, the combined device shows wherein the magnetic sensitive layer (Shibasaki: 2) contains a compound semiconductor doped with n-type impurities (Si, for example, see col. 11 lines 33-37).
Regarding claim 10, the combined device shows wherein the magnetic sensitive layer (Shibasaki: 2) contains InSb, InAs or GaAs (InAs, for example, see col. 11 line 9) as the compound semiconductor.
Regarding claim 11, the combined device shows wherein the magnetic sensitive layer (Shibasaki: 2) contains Si as the n-type impurities (see col. 11 lines 33-37).
Regarding claim 15, the combined device shows wherein the third portion and fourth portion are different in size from the seventh portion and eighth portion, when viewed in the plan view (see, e.g. Masuda annotated Fig. 11 above).
Regarding claim 16, Masuda further discloses wherein an area of the input side region is different from an area of the output side region when viewed from above (see Fig. 11).
Regarding claim 20, Masuda discloses in Fig. 11 (including similar features described in accordance with Fig. 1) and related text a magneto-electric transducer comprising: 
a magnetic sensitive layer (1, see col. 2 line 20; see also col. 2 lines 32-35); 
at least two input terminals (21 and 21’, see col. 2 lines 24-36) and at least two output terminals (31 and 31', see col. 2 lines 25-27), which are electrically connected to the magnetic sensitive layer,

wherein the input side region includes:
a first portion and a second portion that are formed to extend in the first direction; and
a third portion and a fourth portion that are each in a substantially rectangular shape, and are coupled to the first portion and the second portion, respectively,
wherein the output side region includes:
a fifth portion and a sixth portion that are formed to extend in the second direction; and
a seventh portion and an eighth portion that are each in a substantially rectangular shape, and are coupled to the fifth portion and the sixth portion, respectively (see annotated Fig. 11 above for one example interpretation of first through eighth portions; note that “portion” is interpreted as “a part of a whole”),
wherein the fifth portion of the output side region has a first side and a second side in the first direction, and the sixth portion of the output side region has a third side and a fourth side in the first direction, 

Shibasaki and Kuo teach the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above.
Regarding claim 21, the combined device shows wherein the third portion and fourth portion are different in size from the seventh portion and eighth portion, when viewed in the plan view (see, e.g. Masuda annotated Fig. 11 above).
Regarding claim 22, Masuda further discloses wherein an area of the input side region is different from an area of the output side region when viewed from above (see Fig. 11).
Regarding claim 25, Masuda discloses in Fig. 11 (including similar features described in accordance with Fig. 1) and related text a magneto-electric transducer comprising: 
a magnetic sensitive layer (1, see col. 2 line 20; see also col. 2 lines 32-35); 
at least two input terminals (21 and 21’, see col. 2 lines 24-36) and at least two output terminals (31 and 31', see col. 2 lines 25-27), which are electrically connected to the magnetic sensitive layer,
wherein the magnetic sensitive layer includes an input side region (at least a portion of region extending between and under 2 and 2’, see col. 2 lines 18-19) extending in a first direction and an output side region (at least a portion of the region extending between and under 3 and 3’, see col. 2 lines 2-22) extending in a second direction crossing the first direction, when viewed in a plan view, a width of the magnetic sensitive layer (1) at the output side region (e.g. at portion adjacent to 3/3’) 
wherein the input side region includes:
a first portion and a second portion that are formed to extend in the first direction; and
a third portion and a fourth portion that are each in a substantially rectangular shape, and are coupled to the first portion and the second portion, respectively,
wherein the output side region includes:
a fifth portion and a sixth portion that are formed to extend in the second direction; and
a seventh portion and an eighth portion that are each in a substantially rectangular shape, and are coupled to the fifth portion and the sixth portion, respectively (see annotated Fig. 11 above for one example interpretation of first through eighth portions; note that “portion” is interpreted as “a part of a whole”),
wherein the fifth portion and the sixth portion of the output side region are configured to be asymmetrical with respect to an arrangement of the input side region (see annotated Fig. 11),
wherein the output side region overlaps with a virtual line drawn from (the seventh portion) to (the eighth portion),
wherein each of a center line of the fifth portion of the output side region and a center line of the sixth portion of the output side region when viewed in the second direction deviate with respect to the virtual line.
Shibasaki and Kuo teach the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above.

Regarding claim 26, the combined device shows wherein the third portion and fourth portion are different in size from the seventh portion and eighth portion, when viewed in the plan view (see, e.g. Masuda annotated Fig. 11 above).
Regarding claim 27, Masuda further discloses wherein an area of the input side region is different from an area of the output side region when viewed from above (see Fig. 11).
Regarding claim 29, the combined device shows 
wherein a longest width of the at least two input terminals is greater than a width of the input side region (Masuda: width taken at portion adjacent 2/2’) when measured in the second direction, and
wherein a longest width of the at least two output terminals is greater than a width of the output side region (width taken at portion adjacent 3/3’) when measured in the first direction.
Regarding claim 31, 33, and 35, the combined device shows 
wherein the third portion and the fourth portion of the input side region have diagonal widths in the second direction that are larger than widths of the first portion and the second 
wherein the seventh portion and the eighth portion of the output side region have diagonal widths in the first direction that are larger than widths of the fifth portion and the sixth portion of the output side region in the first direction, respectively, when viewed in the plan view (see Masuda Annotated Fig. 11; further note that “diagonal” is relative to the substrate orientation, as shown by Shibasaki).
Regarding claims 32, 34, and 36, the combined device shows 
wherein the bottom portion of the one of the at least two input terminals (Kou: E1/E2) in the first recess portion is different in size from the bottom portion of the one of the at least two output terminals (Ed1/Ed2) in the second recess portion, and
wherein a top portion of the one of the at least two input terminals, which is exposed from the cap layer, is the same in size as a top portion of the one of the at least two output terminals, which is exposed from the cap layer (note that one can choose a “top portion” of each such that the claimed limitation is met).
Claims 18, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Shibasaki and Kuo, as applied to claims 1 and 20 above, and further in view of Hohe et al. (US 6,639,290; herein “Hohe”).
Regarding claims 18-19 and 24, Masuda does not disclose 
wherein the at least two input terminals are non-rectangular when viewed in the plan view; 
wherein each of the at least two input terminals has a first side, a second side, a third side, a fourth side and a fifth side when viewed in the plan view.
In the same field of endeavor, Hohe teaches in Fig. 3a and 4b-f and related text a magneto-electric transducer

wherein each of the at least two input terminals has a first side, a second side, a third side, a fourth side and a fifth side when viewed in the plan view (see e.g. Figs. 4b-f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuda by having the at least two input terminals be non-rectangular and having a first side, a second side, a third side, a fourth side and a fifth side when viewed in the plan view, as shown by Hohe, in order to reduce interference with current operation and achieve a mainly full offset compensation (see Hohe col. 6 lines 38-42).

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but are moot in view of the new grounds of rejection presented above. 
In particular, it is noted that that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).Therefore the claim limitation “portion” has been given its broadest reasonable interpretation.  According to Collins English Dictionary – Complete and Unabridged, 12th Edition 2014, "portion" is defined as "a part of a whole." Accordingly, Masuda Fig 11 has been annotated with one example interpretation of first-eighth portions which read on the claimed limitations. It is respectfully recommended that applicant recite relative widths of physical elements of the claim rather than “portions” of elements (e.g. a width of a recess instead of a width of a “bottom portion” of a terminal filling a “recess portion”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/17/2021